Name: Commission Implementing Regulation (EU) NoÃ 584/2013 of 18Ã June 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Melton Mowbray Pork Pie (PGI))
 Type: Implementing Regulation
 Subject Matter: Europe;  animal product;  foodstuff;  production;  marketing;  agricultural structures and production;  consumption
 Date Published: nan

 21.6.2013 EN Official Journal of the European Union L 169/39 COMMISSION IMPLEMENTING REGULATION (EU) No 584/2013 of 18 June 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Melton Mowbray Pork Pie (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 53(2)(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 entered into force on 3 January 2013. It repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) In accordance with the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined United Kingdoms application for the approval of amendments to the specification for the protected geographical indication Melton Mowbray Pork Pie registered in accordance with Commission Regulation (EC) No 566/2009 (3). (3) The purpose of the application is to amend the specification by clarifying the role of thickening agents and other ingredients used in the manufacture of Melton Mowbray Pork Pies. (4) The Commission has examined the amendments in question and decided that they are justified. Since this is a minor amendment, the Commission may adopt it without using the procedure set out in Articles 50 to 52 of Regulation (EU) No 1151/2012, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected geographical indication Melton Mowbray Pork Pie is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ L 168, 30.6.2009, p. 20. ANNEX I The following amendments to the specification for the protected geographical indication Melton Mowbray Pork Pie are approved: Method of production (Section 4.5 on Specification) Amendment Explanation 4.5. Method of production: Ingredients for the manufacture of Melton Mowbray Pork Pies: Mandatory ingredients  the following ingredients must be used: This clarifies all the ingredients that must be used in a Melton Mowbray Pork Pie. Uncured pork Salt Lard and/or shortening Wheat flour Pork gelatine and/or pork bonestock Water Spices Optional ingredients  the following ingredients may be used: These are the optional ingredients that may be used, but no others. Egg and/or milk (for glazing only) Glaze (egg and/or milk)  this enhances the golden brown colour of the baked pastry. Egg and milk are used in baking both domestically and commercially to enhance the baked appearance of pastry and bread products. Breadcrumbs or rusk Breadcrumbs or rusk Starch Starch Where these optional ingredients are used the total amount in the final product will not exceed 8 %. Individually; These ingredients, often used as thickening agents, ensure that the filling is workable (when raw), they act to retain the meat juices when the product is baked and ensure that the meat texture achieved in the baked product is consistent. Glaze < 1 %, Breadcrumbs or Rusk < 2 % Starch < 5 % The maximum amounts of these optional ingredients are also stated. No other ingredients, aside from those listed above and their constituent ingredients, may be used in the manufacture of Melton Mowbray Pork Pies. This is to clarify that only the ingredients above may be used and no others. The pastry ingredients are mixed together and formed into billets and lids prior to pie manufacture. Deletion of the words then rested as there is no clear definition of what this means and as this step in the production process is not a factor in distinguishing a Melton Mowbray Pork Pie from other pork pies. The pork meat is diced or minced and mixed with the other filling ingredients to form the pie filling. This clarifies which ingredients goes into the filling The pies are glazed (if required) and then baked to a golden brown pastry colour, allowed to cool and jellied. This clarifies when glazing, which is optional, takes place during the production of the pies. This amendment application is submitted to clarify the role of thickening agents and other ingredients used in the manufacture of Melton Mowbray Pork Pies. Producers have used the ingredients added for many years. The importance of their inclusion in Section 4.5 was overlooked at the time when the word only was added in front of the ingredients list when the original application was forwarded to Brussels. It is specifically noted that these additions do not alter the stated minimum meat content (30 % in the final product), and that the words filling ingredients in the original method of production refer to the ingredients now listed in the amendment application. ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) MELTON MOWBRAY PORK PIE EC No: UK-PGI-0105-0947-03.02.2012 PGI ( X ) PDO ( ) 1. Name Melton Mowbray Pork Pie 2. Member State or Third Country United Kingdom 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.2 Meat product (cooked, salted, smoked etc.) 3.2. Description of product to which the name in point 1 applies Melton Mowbray Pork Pies have a bow walled pastry case and the pastry is golden brown in colour with a rich texture. The pork filling is uncured and the colour of roast pork. The texture filling is moist and particulate. As per the EU definition of meat, the meat content of the whole product must be at least 30 %. Between the filling and the pastry wall is a layer of jelly. In flavour, the pastry has a rich, baked taste while the filling is full of meaty flavour and seasoned in particular with pepper. The pies must be free from artificial colours, flavours and preservatives. They are sold in a variety of sizes and weights and through a range of outlets including traditional butchers shops, supermarkets, delicatessens and food service outlets. 3.3. Raw materials (for processed products only The following are mandatory ingredients permitted in the production of Melton Mowbray Pork Pies: pork (not cured pork) Salt Lard and/or shortening Wheat flour Pork gelatine and/or pork bonestock Water Spices 3.4. Optional ingredients  the following additional ingredients may be used: Egg or milk (for glazing purposes only) Breadcrumbs or rusk Starch Where these optional ingredients are used the total amount in the final product will not exceed 8 %. Individually, Glaze < 1 %, Breadcrumbs or Rusk < 2 % Starch < 5 %. No other ingredients may be used in the manufacture of Melton Mowbray Pork Pies. No other ingredients, aside from those listed above and their constituent ingredients, may be used in the manufacture of Melton Mowbray Pork Pies. 3.5. Feed (for products of animal origin only) N/A 3.6. Specific steps in production that must take place in the identified geographical area The manufacturing and assembling of Melton Mowbray Pork Pies is carried out in the designated area and includes the following steps of production.  The pastry ingredients are mixed together, formed into billets and lids, prior to pie manufacture.  The pork meat is diced or minced and mixed with the other filling ingredients to form the pie filling.  The pastry billets are either blocked in hoops or raised round a dolly or similar supports.  The pie filling is divided into billets and placed into the pie base and the pre-cut or sheeted pastry lid is placed over the pie and crimped to seal. Some pies are hand raised and some pies are finished off with a decorative hand crimp.  They are then ejected from their hoops and placed on to a baking tray without support. Some pies may be frozen in this state and stored to be baked later, or sold frozen to be baked elsewhere.  The pies are glazed (if required) and then baked to a golden brown pastry colour, allowed to cool and jellied.  The pies are then cooled to below 8 °C.  The pies may then be wrapped and date coded for retail sale, or left unwrapped.  The pies may be placed into a chill cabinet to await purchase. Some pies are sold warm within 4 hours of jellying. 3.7. Specific rules concerning slicing, grating, packaging, etc. Each member of the Melton Mowbray Pork Pie Association will receive their own Certification number provided by the inspection body to display on packaging and any other point of sale material when selling Melton Mowbray Pork Pies. This unique number will trace each pie sold directly back to the producer. In the case of the small-scale producers, some of the products produced are only sold through their own retail outlets, whilst other larger members sell products through the major retailers. Producers are issued a Health Mark from the Food Standards Agency and this combined with the use of a date code provides full traceability of a product from point of sale, to production batch, through to the approved supplier of each of the component ingredients. 3.8. Specific rules concerning labelling The Melton Mowbray Pork Pie Association will police the use of its own authentication stamp, granted to each of its members. The stamp may be used on packaging and point of sale material. 4. Concise definition of the geographical area The town of Melton Mowbray and its surrounding region bounded as follows:  to the North, by the A52 from the M1 and the A1 and including the city of Nottingham,  to the East, by the A1 from the A52 to the A605 and including the towns of Grantham and Stamford,  to the West, by the M1 from the A52 to the A45,  to the South, by the A45 and A605 from the M1 to the A1 and including the town of Northampton. 5. Link with the geographical area 5.1. Specificity of the geographical area Extensive research by a local historian has demonstrated that during the early and middle 19th century when the pies were first being produced on a commercial basis geographical and economic barriers would have limited production of the Melton Mowbray Pork Pie to the town of Melton Mowbray and its surrounding district. The geographical area described in Section 4 is larger than the original area of production. This takes account of the fact that over time those barriers became less significant and recognises that production of the Melton Mowbray Pork Pie in accordance with the method of production described in Section 3.5 has taken place for 100 years in the wider area surrounding Melton Mowbray. From the middle of the 18th century seasonal foxhunters began to centre their hunting activities on the town of Melton Mowbray. During the autumn and winter months, pigs were slaughtered, pork pies were made. These pies were carried in the pockets of the hunt servants to be eaten as snacks as they moved the horses around the villages at the convenience of the wealthy foxhunter. These delicious simple peasant pies soon came to the notice of the hard riding fox hunter who then began to carry them in pouches and pockets to eat while involved in the chase. These wealthy seasonal hunters took such a liking to the splendid pies that were served on their breakfast table that they expected them to be served at their London clubs. In 1831, Edward Adcock commenced exporting pork pies from Melton Mowbray to London using the daily Leeds to London stagecoach. So the commercialisation and promotion of the Melton Mowbray pork pie began. The railway age transformed the industry. Instead of using the daily horse-drawn stagecoaches to transport pies to London and other major cities, special carriages were commissioned on the railway system. Bakehouses were built close to Melton Mowbray station and the pies were transported across the United Kingdom and even to Australia, New Zealand and South Africa within the refrigerated holds of cargo ships returning to those countries. The fame of the pie spread and from the 1870s until the turn of the century the industry enjoyed a boom. As a result of the growing reputation of the product some of the leading manufacturers made an aborted attempt to protect the name against imitations. The First World War killed off the export trade and marked the beginning of the decline of the industry. However, within the last 20 years there has been a revival with the industry again expanding to meet a growing demand for this versatile food stuff. Melton Mowbray pork pies made in the designated area are now on sale in many of the large supermarkets and are also being exported abroad again. 5.2. Specificity of the product Melton Mowbray Pork Pies have a bow walled pastry case giving them their characteristic bow shape. The pastry is golden brown in colour with a rich texture. The pork used in the filling is uncured and when baked the pork becomes grey in colour  similar to the colour of roast pork. The texture of the filling is moist and particulate. As per the EU definition of meat, the meat content of the whole product must be at least 30 %. Between the filling and the pastry wall is a layer of jelly. In flavour, the pastry has a rich, baked taste while the filling is full of meaty flavour and seasoned in particular with pepper. The pies must be free from artificial colours, flavours and preservatives. Melton Mowbray Pork Pies are clearly distinct from other pork pies in their packaging, design and marketing at point of sale. They carry a price premium compared to other pork pies on the market place of 10-15 % because they have a specific reputation that sets them apart as different and worth paying for. The Melton Mowbray Pork Pie Association was set up in 1998 to bring together all the producers in the designated area with the aim of ensuring the protection of the authentic Melton Mowbray Pork Pie and of raising awareness about the origin of the product. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) From the 16th century onwards considerable land enclosure took place around the town of Melton Mowbray. These land clearances removed the open fields from the landscape and the enclosed hedge fields so indicative of East Midland farmland were developed. As a result the principal farming activity changed from raising sheep on the open fields to controlled cattle husbandry. The surplus milk from the cows was converted to cheese particularly Blue Stilton. A by-product of cheese production is whey. Whey when mixed with bran is an excellent pig food. Dairy farmers built pigsties and raised the farm animals to eat the surplus that accrued because of their cheese production activities. In more recent times, Melton Mowbray Pork Pies have attracted attention from various areas. The international travel guide book Lonely Planet makes reference to the town of Melton Mowbray by describing it as the town which gave the world the best pork pies under the sun. The products renewed popularity was demonstrated in 1996 when the Duke of Gloucester attracted some publicity during a visit to a producers shop and was captured in a newspaper article sampling Melton Mowbray pork pies. The BBC also ran a feature on Melton Mowbray pork pies as part of their popular prime time Food and Drink television programme. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) http://archive.defra.gov.uk/foodfarm/food/industry/regional/foodname/products/documents/melton-mowbray-pgi-20120723.pdf (1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.